2.	Applicant’s election of the species in which (A) the HSP-binding peptide is SEQ ID NO:6, (B) the antigenic peptide/MHC-binding epitope is SEQ ID NO:38, (C) the peptide linker is SEQ ID NO:18, (D) the stress protein is Hsc70, and (E) the disease to be treated is cancer, in the reply filed on July 20, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The election of species requirement is withdrawn with respect to instant amended claims 1, 7, 27, 51, 52, 56, 59, 80, 81, 97, 98, 118, 119, and 127-156, which claims have been examined on the merits in their entirety.  Amended claims 8 and 10 have been re-joined with the elected claims, and have also been examined on the merits in their entirety.
3.	Claim 98 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only.  See MPEP § 608.01(n), and especially the example at MPEP 608.01(n)(I)B)(3).  Note that claim 98 is dependent upon claim 97 (see line 1) and upon claim 1 (see line 2).
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 154 and 156 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The rationale for this determination is explained below. For more 
Analysis:
Step 1: Is the claimed invention directed to a process, machine, manufacture, or composition of matter?  Yes, claims 154 and 156 are directed to a composition of matter.
Step 2A: Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? The claims at issue recite a nature-based product limitation.  In particular, claims 154 and 156 recite polypeptides comprising Inventors’ elected species SEQ ID NO:6, which 
The markedly different characteristics analysis is used to determine if these nature-based products constitute one of the judicially recognized exceptions.  There is no evidence of record that the proteins embraced by instant claims 154 and 156 have any difference in function, structure, or other properties compared to the naturally occurring proteins.
Isolation of the proteins does not appear to markedly change the function, structure, or other properties of naturally occurring proteins or protein fragments.  Accordingly, the claims at issue are drawn at least in part to the judicially recognized “product of nature” exception.
Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application?  Claims 154 and 156 do not recite additional elements.  Accordingly, the claims are therefore directed to the judicial exception. 
Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?  Claims 154 and 156 do not recite additional elements.  Accordingly, claims 154 and 156 do not qualify as eligible subject matter.
6.	Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.
	While claims 1 and 7 were amended to overcome the rejection under 35 U.S.C. 101 set forth in section 7 of the Office action mailed August 28, 2020, new claims 154 and 156 also recite a polypeptide which can be a naturally occurring protein.  For essentially the same reasons set forth in the previous Office action, new claims 154 and 156 are deemed to be directed to a judicial exception without significantly more, and are rejected under 35 U.S.C. 101.  
7.	Claims 1, 7, 8, 10, 27, 51, 52, 56, 59, 80, 81, 97, 118, 119, 127-153, and 155 are allowed.
Claim 98 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 29, 2021